Citation Nr: 0311065	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  03-00 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for depression secondary to 
service-connected degenerative disc disease with 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  Although the veteran's November 2002 notice 
of disagreement included other issues, in his January 2003 
substantive appeal the veteran limted the issue on appeal to 
service connection for depression. 


REMAND

In January 2003, the RO received the veteran's VA Form 9 
substantive appeal on which he indicated that he wished to 
appear at a Board videoconference hearing.  It does not 
appear that any action has been taken to schedule the veteran 
for the requested Board hearing.  Appellate review is 
therefore not proper at this time. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

Schedule the veteran for a Board 
videoconference hearing.  Notice of the 
date, time and place of the hearing 
should be furnished to the veteran and a 
copy of the notice letter should be 
associated with the claims file.  After 
the hearing is conducted, or in the event 
the veteran cancels the hearing or fails 
to report, the claims file should be 
returned to the Board for appellate 
review.

The veteran and his respresentative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




